Citation Nr: 1140067	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-16 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from October 1978 to September 2000.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2011, a Board hearing was held in Washington, D.C. before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 31, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his claim for service connection for bilateral hearing loss was desired.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for bilateral hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any issue on appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to the issue of service connection for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration in relation to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal of the claim for service connection for bilateral hearing loss is dismissed.  


REMAND

The service treatment records appear to show a number of elevated blood pressure readings during service.  In July 1992 and June 1999, due to such elevated findings, the Veteran's blood pressure was evaluated on five successive days.  In March 2000, the Veteran was noted to have high blood pressure but not to be taking medications.  In May 2000, the Veteran's blood pressure was found to be 160/92.  

Post-service medical records show elevated readings of 136/92 in October 2001; 146/100, with a 130/82 finding on recheck, in January 2003; 143/94 in November 2004; 172/104 in March 2005; and 150/96 in April 2005.  It was noted in April 2005 that the Veteran had been put on Atenolol for hypertension but that the hypertension still needed better control.  Accordingly, the Atenolol dosage was increased. Similarly, the Veteran has testified that his blood pressure first started to be elevated during the 1990s, that it continued to be elevated after separation from service and that he eventually started taking medication for hypertension in 2005.

Given that elevated blood pressure readings were shown in service; given that elevated readings were also shown soon after service; and given that the Veteran was affirmatively diagnosed with hypertension shortly after separation from service, the Board finds that a VA examination is necessary to determine whether his current hypertension is related to his period of active service, to include the elevated blood pressure readings therein.

Prior to arranging for the examination, the RO/AMC should obtain all available records of treatment and evaluation of high blood pressure and/or hypertension from the Malcolm Grow Medical Clinic from separation from service to the present.  The RO/AMC should also ask the Veteran to identify any additional sources of treatment and evaluation he has received for high blood pressure and/or hypertension since service, and should secure copies of complete records of the treatment and evaluation from all sources appropriately identified.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all available records of treatment and evaluation of high blood pressure and/or hypertension from the Malcolm Grow Medical Clinic for the time frame from separation from service to the present.  The RO/AMC should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for high blood pressure and/or hypertension since service, and should secure copies of complete records of the treatment and evaluation from all sources appropriately identified.    

2.  The RO/AMC should arrange for a VA examination by an appropriate examiner to determine the likely etiology of the Veteran's current hypertension.   The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  Specifically, it should be indicated whether the apparently elevated readings in service were early indications of subsequently diagnosed hypertension.  The examiner should explain the rationale for the opinion given.

3.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


